 Case 2:20-cv-00374-RAJ-DEM Document 1 Filed 07/16/20 Page 1 of 7 PageID# 1



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF VIRGINIA
                                   NORFOLK DIVISION


 Dennis Roberts,                                                        Civil Action No: ____________
                                           Plaintiff,




        -v.-
 Portfolio Recovery Associates, LLC

                                       Defendant.


                      COMPLAINT AND DEMAND FOR JURY TRIAL


       Plaintiff Dennis Roberts (hereinafter, “Plaintiff”), a Virginia resident, brings this Complaint

by and through his attorneys, Meridian Law, LLC against Defendant Portfolio Recovery Associates,

LLC (hereinafter “Defendant PRA”), based upon information and belief of Plaintiff’s counsel,

except for allegations specifically pertaining to Plaintiff, which are based upon Plaintiff's personal

knowledge.

                      INTRODUCTION/PRELIMINARY STATEMENT

       1.      Congress enacted the Fair Debt Collection Practices Act (hereinafter “the FDCPA”)

   in 1977 in response to the "abundant evidence of the use of abusive, deceptive, and unfair debt

   collection practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was

   concerned that "abusive debt collection practices contribute to the number of personal

   bankruptcies, to material instability, to the loss of jobs, and to invasions of individual privacy."

   Id. Congress concluded that "existing laws…[we]re inadequate to protect consumers," and that


                                                                                                     1
Case 2:20-cv-00374-RAJ-DEM Document 1 Filed 07/16/20 Page 2 of 7 PageID# 2



  "'the effective collection of debts" does not require "misrepresentation or other abusive debt

  collection practices." 15 U.S.C. §§ 1692(b) & (c).

     2.      Congress explained that the purpose of the Act was not only to eliminate abusive

  debt collection practices, but also to "insure that those debt collectors who refrain from using

  abusive debt collection practices are not competitively disadvantaged." Id. § 1692(e). “After

  determining that the existing consumer protection laws ·were inadequate.” Id. § l692(b),

  Congress gave consumers a private cause of action against debt collectors who fail to comply

  with the Act. Id. § 1692k.

                                 JURISDICTION AND VENUE

     3.      The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 and

  15 U.S.C. § 1692k (d) et. seq. The Court has pendent jurisdiction over the State law claims in

  this action pursuant to 28 U.S.C. § 1367(a).

     4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b), as this is the

  judicial district in which the Defendant resides.




                                     NATURE OF THE ACTION

     5.      Plaintiff brings this action under §1692 et seq. of Title 15 of the United States Code,

  commonly referred to as the Fair Debt Collections Practices Act ("FDCPA"), and

     6.      Plaintiff is seeking damages and declaratory relief.

                                             PARTIES

     7.      Plaintiff is a resident of the State of South Dakota, County of Meade, residing at 2309

  Palisades Loop, Sturgis, SD 57785.
Case 2:20-cv-00374-RAJ-DEM Document 1 Filed 07/16/20 Page 3 of 7 PageID# 3



     8.      Defendant PRA is a "debt collector" as the phrase is defined in 15 U.S.C.

  § 1692(a)(6) and used in the FDCPA with an address at 120 Corporate Boulevard, Norfolk, VA

  23502.

     9.      Upon information and belief, Defendant PRA is a company that uses the mail,

  telephone, and facsimile and regularly engages in business the principal purpose of which is to

  attempt to collect debts alleged to be due another.


                                    FACTUAL ALLEGATIONS

     10.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  numbered above herein with the same force and effect as if the same were set forth at length

  herein.

     11.     Some time prior to July 30, 2019 an obligation was allegedly incurred to Capital One

  Bank (USA) N.A.

     12.     The Capital One Bank (USA) N.A. obligation arose out of transactions in which

  money, property, insurance or services, which are the subject of the transaction, were primarily

  for personal, family or household purposes.

     13.     The alleged Capital One Bank (USA) N.A. obligation is a "debt" as defined by 15

  U.S.C.§ 1692a(5).

     14.     Defendant PRA, contracted with the Capital One Bank (USA) N.A. to collect the

  alleged debt.

     15.     Defendant PRA collects and attempts to collect debts incurred or alleged to have

  been incurred for personal, family or household purposes on behalf of creditors using the United

  States Postal Services, telephone and internet.
Case 2:20-cv-00374-RAJ-DEM Document 1 Filed 07/16/20 Page 4 of 7 PageID# 4



                               Violation – July 30, 2019 Collection Letter

     16.     On or about July 30, 2019, Defendant PRA sent Plaintiff an initial collection letter

  (the “Letter”) regarding the alleged debt owed to Capital One Bank (USA) N.A. See Exhibit A.

     17.     The Letter states a balance of $2,820.21.

     18.     The Letter offers two options regarding the balance: Either pay the full amount or

  select a “savings plan” that allows the consumer to pay the balance for a discounted amount.

     19.     Below the offer to pay in full, the letter states: “Your Account will be considered

  paid-in-full after your final payment is successfully posted.”

     20.     Below the offer to pay the discounted amount, the letter states: “The savings will be

  applied to the balance and your account will be considered paid-in-full for less than the full

  balance after your final payment is successfully posted.”

     21.     Below both offers, the Letter includes a sentence that states: “Within approximately

  30 days of your final payment successfully posting, we will request that the three major credit

  reporting agencies delete our tradeline related to your account from your credit bureau report.”

     22.     The statement that Defendant will request deletion from the credit bureaus upon final

  payment is not qualified in any way and the plain reading implies that these deletion will take

  place in both scenarios; whether the balance is paid in full or paid for less than the full balance.

     23.     Upon Defendant’s request to delete the tradeline from the credit bureaus upon final

  payment, the account will no longer appear on the credit report of the Plaintiff in any form.

     24.     Therefore, there is no consequence to Defendant’s earlier statements in the Letter

  that the account will be “considered” paid in full or “paid in full for less than the full balance,”

  because in either scenario, the account will simply not appear on Plaintiff’s credit report.
Case 2:20-cv-00374-RAJ-DEM Document 1 Filed 07/16/20 Page 5 of 7 PageID# 5



     25.     The earlier statements are deceptive and misleading, because they propose to offer a

  benefit of considering the account “paid-in-full,” which essentially does not exist, because the

  account will be deleted entirely upon final payment.

     26.     Just the fact that letter at all states that there is a status for each type of payment

  option is misleading, when in fact either option results in a complete wiping away of the account

  having existed at all.

     27.     In the alternative, if Defendant’s statement that they will request a deletion of

  tradeline is hinged upon selection of only one of the payment options, then the Letter is unclear

  and misleading for not properly elucidating that fact.

     28.     Plaintiff incurred an informational injury because the Defendant falsely describe the

  effects of full payment as opposed to less than full payment.

     29.     As a result of Defendant deceptive, misleading and unfair debt collection practices,

  Plaintiff has been damaged.


                             COUNT I
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.

     30.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

     31.     Defendants debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

     32.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

  misleading representation or means in connection with the collection of any debt.

     33.     Defendants violated §1692e:

             a. By making a false and misleading representation in violation of §1692e(10).
Case 2:20-cv-00374-RAJ-DEM Document 1 Filed 07/16/20 Page 6 of 7 PageID# 6



       34.     By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants

   conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

   and attorneys’ fees.



                                 DEMAND FOR TRIAL BY JURY

       35.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

   a trial by jury on all issues so triable.



                                         PRAYER FOR RELIEF

WHEREFORE, Plaintiff Dennis Roberts demands judgment from Defendant PRA, as follows:


       1.      Awarding Plaintiff statutory damages;

       2.      Awarding Plaintiff actual damages;

       3.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

       4.      Awarding pre-judgment interest and post-judgment interest; and

       5.      Awarding Plaintiff such other and further relief as this Court may deem just and

   proper.


       Dated: July 14, 2020                                         Respectfully Submitted,

                                                                    /s/ Aryeh E. Stein
                                                                    Meridian Law, LLC
                                                                    By: Aryeh E. Stein, #45895
                                                                    600 Reisterstown Road, # 700
                                                                    Baltimore, MD 21208
                                                                    Phone: 443-326-6011
                                                                    Fax: 410-653-9061
Case 2:20-cv-00374-RAJ-DEM Document 1 Filed 07/16/20 Page 7 of 7 PageID# 7
